Citation Nr: 1114338	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  03-16 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from March 1966 to March 1968, to include a tour of duty in Vietnam from May 1967 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

This case has previously been considered by the Board.  In June 2006, the Board requested a medical opinion regarding the etiology of the Veteran's cardiovascular disease.  The Veteran, through his representative, subsequently raised a new theory of entitlement; he argued that PTSD had caused nicotine dependence which in turn had caused or contributed to the cardiovascular condition.  The Board remanded the claim for additional development and adjudication consistent with this theory in December 2006.

In July 2008, following completion of the remand instructions, the Board denied entitlement.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (the Court), which in February 2009, based on a Joint Motion, vacated the Board's decision and remanded the issue for further action.

The Board in turn again remanded the matter to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The case has now been returned to the Board.

Changes to applicable regulations, discussed below, require the recharacterization of the issue to reflect both diagnosed cardiovascular conditions separately, as opposed to the previously considered single disability entity.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam in 1967; he is presumed exposed to herbicides.

2.  The Veteran has been diagnosed with coronary artery disease, status post myocardial infarction.

3.  Coronary artery disease with a history of myocardial infarction is presumed to have been caused by exposure to herbicides in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1101, 1113, 1116, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010); 75 Fed. Reg. 53,202 (August 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error that may have been committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Presumptive service connection is available to herbicide exposed Veterans for certain listed conditions.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  During the pendency of this appeal, ischemic heart disease, which includes coronary artery disease and myocardial infarction, was added to the list of presumptive diseases.  75 Fed. Reg. 53,202 (Aug. 31, 2010).  

A veteran is presumed to have been exposed to herbicides if there is evidence of service in Vietnam from January 9, 1962, to May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  Service personnel records establish that the Veteran served in the Republic of Vietnam from May 1967 to August 1967; he is presumed to have been exposed to herbicides.  Current medical records clearly establish a current diagnosis of coronary artery disease with old myocardial infarction.  

As the Veteran was exposed to herbicides in Vietnam and is diagnosed with a disease now listed in 38 C.F.R. § 3.309(e), service connection on the basis of the presumption is warranted.

In light of this determination, the Board need not address the question of whether coronary artery disease was caused or aggravated by service connected PTSD; the February 2009 Court remand and subsequent September 2009 Board remand are now moot, as the benefit sought on appeal is granted.


ORDER

Service connection for coronary artery disease is granted.



REMAND

Hypertension is not an ischemic disease, and is therefore not subject to presumptive service connection based on the Veteran's herbicide exposure.  38 C.F.R. § 3.309(e), Note 3.  The Court and Board remands are therefore not moot with regard to the question of service connection for hypertension, to include as due to service connected PTSD.

In August 2006, VA obtained a medical opinion from a qualified VA cardiologist regarding any link between PTSD and the Veteran's cardiovascular disease.  The doctor indicated that there were two ways in which PTSD could potentially impacted the Veteran's cardiovascular health.  First, the PTSD caused high risk behaviors such as overeating and smoking, which caused diabetes and hypertension, and these conditions caused the coronary disease.  Second the emotional arousal associated with PTSD had a "direct toxic effect" on the Veteran's arteries.  He indicated that a "toxic effect" would be a "considerably smaller risk factor" than the "overwhelming cause" shown by his basic risk factor profile of hyperlipidemia, diabetes, hypertension, smoking, overweight, and family history.  The examiner stated he was not qualified to opine on the impact of PTSD in causing risky behaviors.

In June 2009, in accordance with the directives of the Court's February 2009 order, the Board found this opinion to be inadequate for adjudication purposes and remanded the matter for additional development.  The examiner had failed to respond fully to the Board's question regarding causation, and stated he was not in fact qualified to do so.  The Board directed that a "joint opinion" by a cardiologist and a psychiatrist be obtained regarding the relationship, if any, between the Veteran's PTSD and his cardiovascular disability.

Subsequently the Veteran was afforded separate examinations by a cardiologist and a psychologist in late 2009.  Both doctors supplemented their reports in November 2010.  However, no joint opinion was produced.  In fact, neither doctor even indicates that the other doctor was consulted or that his reports and findings were reviewed.  The cardiologist does not even clearly indicate that he reviewed the claims file in connection with his examination, though he refers to medical histories indicating such was likely.

The VA examinations obtained as a result of the June 2009 Board decision fail to comply with the remand directives.  The resulting opinions are not joint, and do not even contemplate each other, which might represent substantial compliance.  Further, a psychologist, not the directed psychiatrist, performed the mental health examination.  A psychiatrist is a medical doctor who by training is more qualified than a psychologist to offer an opinion in this particular case, as it involves the interaction between a mental disorder and an established medical diagnosis.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms, although substantial compliance is sufficient, particularly when an explanation is offered for any variance.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

Further, in light of the grant of service connection above for coronary artery disease, the focus of the inquiry has shifted from cardiovascular diseases generally to hypertension specifically.  Doctors must be afforded the opportunity to correspondingly narrow the focus of their opinions and discussions.

Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for examination by a qualified cardiologist and a psychiatrist.  The claims folder must be reviewed in conjunction with both examinations.  The doctors should provide a joint opinion as to the relationship between the Veteran's PTSD and his currently diagnosed hypertension.  If a joint opinion is impractical, it is permissible for the examiners to issue separate opinions which specifically comment on and discuss the other.  The examiners should respond to the following questions, which respect to the "at least as likely as not (50/50)" standard:

a) Did PTSD cause or aggravate "high risk behaviors" such as smoking or overeating on the part of the Veteran?  To what extent, if any?  Would these behaviors have existed in the absence of PTSD, or been lessened?

b) To what extent did the high risk behaviors cause, contribute to the development of, or aggravate hypertension?

c) Is PTSD a direct or indirect cause or aggravating factor in the development of hypertension?  How important a factor is PTSD in the development or worsening of the hypertension?  Quantify, to the extent possible.

Aggravation is, for VA purposes, the chronic and permanent worsening of a condition beyond the natural scope.  In other words, would the condition have existed in its current form even in the absence of the service connected disability?

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


